

116 SRES 23 ATS: Supporting the goals and ideals of Countering International Parental Child Abduction Month and expressing the sense of the Senate that Congress should raise awareness of the harm caused by international parental child abduction.
U.S. Senate
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 23IN THE SENATE OF THE UNITED STATESJanuary 17, 2019Mr. Tillis (for himself, Mrs. Feinstein, Mr. McConnell, Mrs. Murray, Mr. Cornyn, Mr. Booker, Mr. Crapo, Mr. Blumenthal, Mr. Menendez, Ms. Harris, Ms. Klobuchar, Mr. Rubio, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsApril 4, 2019Reported by Mr. Risch, without amendment and with an amendment to the preambleApril 11, 2019Considered and agreed to with an amended preambleRESOLUTIONSupporting the goals and ideals of Countering International Parental Child Abduction Month and
			 expressing the sense of the Senate that Congress should raise awareness of
			 the harm caused by international parental child abduction.
	
 Whereas thousands of children in the United States have been abducted from the United States by parents, separating those children from their parents who remain in the United States;
 Whereas it is illegal under section 1204 of title 18, United States Code, to remove, or attempt to remove, a child from the United States or retain a child (who has been in the United States) outside of the United States with the intent to obstruct the lawful exercise of parental rights;
 Whereas more than 9,000 children experienced international parental child abduction between 2008 and 2015;
 Whereas, during 2017, one or more cases of international parental child abduction involving children who are citizens of the United States were identified in 105 countries around the world;
 Whereas the United States is a party to the Convention on the Civil Aspects of International Child Abduction, done at the Hague, October 25, 1980 (TIAS 11670) (referred to in this preamble as the “Hague Convention on Abduction”), which—
 (1)supports the prompt return of wrongly removed or retained children; and (2)calls for all participating parties to respect parental custody rights;
 Whereas the majority of children who were abducted from the United States have yet to be reunited with their custodial parents;
 Whereas, during 2017, Argentina, the Bahamas, Brazil, China, the Dominican Republic, Ecuador, India, Japan, Jordan, Morocco, Peru, and the United Arab Emirates were identified under the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.) as engaging in a pattern of noncompliance;
 Whereas the Supreme Court of the United States has recognized that family abduction— (1)is a form of child abuse with potentially devastating consequences for a child, which may include negative impacts on the physical and mental well-being of the child; and
 (2)can cause a child to experience a loss of community and stability, leading to loneliness, anger, and fear of abandonment; Whereas, according to the 2010 Report on Compliance with the Hague Convention on the Civil Aspects of International Child Abduction by the Department of State, research shows that an abducted child is at risk of significant short- and long-term problems, including anxiety, eating problems, nightmares, mood swings, sleep disturbances, [and] aggressive behavior;
 Whereas international parental child abduction has devastating emotional consequences for the child and for the parent from whom the child is separated;
 Whereas the United States has a history of promoting child welfare through institutions including— (1)in the Department of Health and Human Services, the Children’s Bureau of the Administration for Children and Families; and
 (2)in the Department of State, the Office of Children’s Issues of the Bureau of Consular Affairs; Whereas Congress has signaled a commitment to ending international parental child abduction by enacting the International Child Abduction Remedies Act (22 U.S.C. 9001 et seq.), the International Parental Kidnapping Crime Act of 1993 (Public Law 103–173), which enacted section 1204 of title 18, United States Code, and the Sean and David Goldman International Child Abduction Prevention and Return Act of 2014 (22 U.S.C. 9101 et seq.);
 Whereas the Senate adopted Senate Resolution 543, 112th Congress, on December 4, 2012, condemning the international abduction of children;
 Whereas the Senate adopted Senate Resolution 431, 115th Congress, on April 19, 2018, to raise awareness of, and opposition to, international parental child abduction;
 Whereas all 50 States and the District of Columbia have enacted laws criminalizing parental kidnapping;
 Whereas, in 2017, the Prevention Branch of the Office of Children’s Issues of the Department of State—
 (1)fielded more than 3,500 inquiries from the general public relating to preventing a child from being removed from the United States; and
 (2)enrolled more than 4,400 children in the Children’s Passport Issuance Alert Program, which— (A)is one of the most important tools of the Department of State for preventing international parental child abductions; and
 (B)allows the Office of Children’s Issues to contact the enrolling parent or legal guardian to verify whether the parental consent requirement has been met when a passport application has been submitted for an enrolled child;
 Whereas, the Department of State cannot track the ultimate destination of a child through the use of the passport of the child issued by the Department of State if the child is transported to a third country after departing from the United States;
 Whereas a child who is a citizen of the United States may have another nationality and may travel using a passport issued by another country, which—
 (1)increases the difficulty in determining the whereabouts of the child; and (2)makes efforts to prevent abductions more critical; and
 Whereas, in 2017, the Department of Homeland Security, in coordination with the Prevention Branch of the Office of Children’s Issues of the Department of State, enrolled 210 children in a program aimed at preventing international parental child abduction: Now, therefore, be it
		
	
 That the Senate—(1)recognizes and observes Countering International Parental Child Abduction Month during the period beginning on April 1, 2019, and ending on April 30, 2019, to raise awareness of, and opposition to, international parental child abduction; and
 (2)urges the United States to continue playing a leadership role in raising awareness about the devastating impacts of international parental child abduction by educating the public about the negative emotional, psychological, and physical consequences to children and parents victimized by international parental child abduction.
			